DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 62-82 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Bauer et al. (US — 2017/0001612 A1) discloses Hydraulic Brake System and Method for Operating a Hydraulic Brake System comprising:
- an actuating device (19, Fig: 1),
- a first piston-cylinder unit (11, Fig: 1) with at least one piston (27, Fig: 1), comprising an auxiliary piston (27, Fig: 1), in order to apply pressure medium to brake circuits (Fig: 1), comprising a first and a second brake circuit (Attached figure and fig: 1), via a first valve device (8, 5, Fig: 1), wherein the auxiliary piston (27) is arranged to be actuated by means of the actuating device (19, Fig: 1),
- asecond piston-cylinder unit (1, Fig: 1) with an electromotive drive (least one drive motor that can impart motion to one or more pistons 20 of the plunger and thus push volume out of the internal volume of the plunger., [0026]), a transmission [0026] and at least one piston (20, Fig: 1) for supplying pressure medium to at least one of the brake circuits via a second valve device (via line 4, Fig: 1), and
- amotor-pump unit (9, 25, Fig: 1), with a third valve device (Fig: 1), to supply pressure medium to the brake circuits (Fig: 1).
However, prior art fails to disclose wherein one or both of the following are true:
(a) a hydraulic travel simulator is connected to a pressure chamber or working chamber of the first piston-cylinder unit, wherein the second piston-cylinder unit is only effective in a specific pressure range, wherein the motor-pump unit is used for pressure generation for a further, higher pressure range than the specific pressure range,
(b) the brake system is designed for a replenishment of volume from a reservoir during a return travel of the piston of the second piston-cylinder unit via a suction valve, wherein the suction valve is connected to the reservoir via a return line.
Prior art fails to disclose or suggest these limitations recited in independent claim 62. Therefore, independent claim 62 is allowable. Claims 63-82 are also allowable by virtue of their dependencies from claim 62.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657